                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA ex rel.
    Geordie Sanborn, Cheryl Lovell, and
    William McKusick,

                                      Plaintiffs,                       No. 17-cv-12125-NMG
    v.                                                                  No. 17-cv-12543-NMG

    ATHENAHEALTH, INC.,

                                      Defendant.




      SUBSTITUTE MOTION BY PLAINTIFFS-RELATORS CHERYL LOVELL AND
    WILLIAM MCKUSICK FOR AWARD OF REASONABLE EXPENSES, ATTORNEYS’
       FEES, AND COSTS UNDER THE FALSE CLAIMS ACT, 31 U.S.C. §3730(d)(1)


         Plaintiffs-Relators Cheryl Lovell and William McKusick (together, “Relators”) in

Consolidated Case No. 17-cv-12543-NMG, by, through and on behalf of their attorneys of

record, move for an award of reasonable expenses, attorneys’ fees and costs incurred in their

False Claims Act qui tam action against defendant Athenahealth, Inc. (“Athena”). 1

         This motion is brought pursuant to the False Claims Act, 31 U.S.C. § 3730(d)(1), and is

grounded in the fact that Relators are qui tam plaintiffs in this action, the United States

intervened in and proceeded with their action, and the Relators, the United States, and Athena




1
  In light of this Court’s Order dated April 12, 2021 (Dkt. 81), Relators file this Substitute Motion to replace the
Motion filed with this Court on April 9, 2021 (Dkt. 79). As explained herein, in support of this Motion they are
filing herewith a Substitute Memorandum in support and a Substitute Declaration by Suzanne Durrell to replace
those filed on April 9, 2021, as well as refiling for the Court’s convenience certain other Declarations filed on
April 9, 2021. In addition, two new declarations are being filed.

                                                           1
settled the qui tam action. This entitles Relators to an award under the Act, where all “expenses,

fees, and costs shall be awarded against the defendant.” Id.

       In support of this Substitute Motion, Relators file herewith:

       1. Substitute Memorandum of Points and Authorities (replacing Dkt. 80 filed 4/9/21);

       2. Declaration of Attorney Michael Behn (the same as Dkt. 79-1 filed 4/9/21);

       3. Declaration of Attorney Royston Delaney (the same as Dkt. 79-2 filed 4/9/21);

       4. Substitute Declaration of Attorney Suzanne Durrell (replacing Dkt. 79-3 filed 4/9/21);

       5. Declaration of Attorney Robert Patten (same as Dkt. 79-4 filed 4/9/21);

       6. Declaration of Robert W. Liles; and

       7. Declaration of Paul Weidenfeld.

In addition, Relators rely on the Motion, Memorandum, and supporting declarations filed on

behalf of Relator Geordie Sanborn.

       WHEREFORE, the Relators respectfully submit that this Motion should be allowed.



                            REQUEST FOR ORAL ARGUMENT

       Pursuant to L.R. 7.1(d), Relators request oral argument to address this Motion.

Date: April 16, 2021                       Respectfully submitted,


                                           RELATORS CHERYL LOVELL AND
                                           WILLIAM MCKUSICK

                                           By: /s/ Suzanne E. Durrell
                                           Suzanne E. Durrell (BBO #139280)
                                           Email: suzanne@whistleblowerllc.com
                                           Linda C. Severin (BBO #674535)
                                           Email: linda@whistleblowerllc.com
                                           WHISTLEBLOWER LAW COLLABORATIVE LLC
                                           20 Park Plaza, Suite 438
                                           Boston, MA 02116-4334

                                                 2
                                          Tel: (617) 366-2800

                                          Counsel for Relators Lovell and McKusick




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), Relators’ undersigned counsel certify they attempted to

resolve this fees dispute with counsel for defendant Athenahealth, Inc. but were unable to reach

agreement.

                                                     By: /s/ Suzanne E. Durrell
                                                     Suzanne E. Durrell



                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 16, 2021, a copy of the foregoing was filed electronically

used the Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                                     By: /s/ Suzanne E. Durrell
                                                     Suzanne E. Durrell




                                                3
